Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Appeal Brief Status
In view of the appeal brief filed on 5/11/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                         


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosin (U.S. 20020091011) in view of Hammon (U.S. 5026580) in further view of Nusbaum (U.S. 20070298895)
Regarding claim 1, Sosin discloses an apparatus comprising: an artificial turf comprising: synthetic blades of grass comprising a trans-chromic material that changes from a first color to a second color (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color, Par 13, 25, color change is reversible) in response to contact with a golf club during a golf swing, 
 whereby a virtual divot that exhibits changed coloration and shape suitable for analysis of the golf swing exists (Abstract fibers and chromogens experience stress from being struck by golf club and provide visual feedback of location and direction of impact i.e. divot exhibits changed coloration and shape) 
While Sosin does not explicitly disclose the synthetic blades of grass returning to the first color in from 5 to 20 seconds following changing to the second color in response to the golf swing;
and virtual divot exhibits changed coloration and shape for from 5 to 20 seconds following the golf swing, Sosin discloses (Par. 21) a preferred coloration change time of 3-10 seconds and therefore, the claimed 5-20 seconds would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Sosin as seen above, discloses color changing fibers and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
However, Sosin does not disclose a cut-resistant interface layer to which the synthetic blades of grass are attached and a resilient compressible layer attached to the cut-resistant interface layer, that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing
Hammon discloses a cut-resistant interface layer to which the synthetic blades of grass are attached (Col. 2 turf layer i.e. synthetic blades of grass attached to polypropylene backing) and a resilient compressible layer attached to the cut-resistant interface layer (Col. 4 Lns. 40-50, foam cushion 24B bonded under polypropylene layer) It is noted that polypropylene is listed as a known cut-resistance material as disclosed by applicant’s specification Par. 22 and therefore, one of ordinary skill would readily recognize the polypropylene material of Hammon would have similar cut-resistance properties as claimed. 
However, Hammon does not disclose a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing
Nusbaum discloses a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing (Par. 87 material may change in contour to visually indicate contact point, memory foam used to provided visual feedback) 
While Nusbaum does not explicitly disclose the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing, Nusbaum discloses a training program in which a user must complete ten swings in 90 seconds (Par. 118) and when taken with the information provided in Par. 87, which discloses the strike zone is visco-elastic foam which provides a divot for visual feedback, one of ordinary skill would readily recognize in order to hit 10 swings within 9 seconds, the foam material must recover within 9 seconds and therefore, the claimed time of 5 to 20 seconds would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Nusbaum as seen above, discloses a compressible layer in the golf mat to provide a divot to provide visual feedback and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with cut-resistant interface layer in a golf mat, as taught by Hammon to provide Sosin with the advantage of a compression mat that is durable and can withstand multiple impacts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with compression layer in a golf mat, as taught by Nusbaum to provide Sosin with the advantage of a compression mat to aid in providing further visual feedback to a user after a swing. 
Regarding claim 2, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sosin discloses the trans-chromic material is incorporated into the synthetic blades of grass (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color).
Regarding claim 3, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Sosin, does not disclose the resilient compressible layer comprises memory foam
Nusbaum discloses the resilient compressible layer comprises memory foam (Par. 87, impact area made of memory foam which is a type of polyurethane foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with the memory foam impact zone of Nusbaum to provide Sosin with the ability to create a contour change to visually indicate the contact point of a cub strike for visual feedback
Regarding claim 4, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Sosin discloses the trans-chromic material is a thermochromic material that exhibits a base thermochromic coloration at 20 to 25 degrees Celsius (Par. 24, thermochromic change occurs between 0 and 200 C).
Regarding claim 5, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Sosin discloses the base thermochromic coloration is green (Par. 25, green to yellow color transition).
Regarding claim 6, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
Sosin discloses the thermochromic material exhibits an activated thermochromic coloration, different than the base thermochromic coloration, above 25 degrees Celsius (Par. 24, thermochromic color change most preferably between 35-200 C)
Regarding claim 7, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 6. 
Sosin discloses the activated thermochromic coloration is tan, brown, or red (Par. 25, color change from red to brown)
Regarding claim 8, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
Sosin discloses the synthetic blades of grass comprise a thermochromic additive that is introduced to a base material (Par. 16, chromogenic substance is coated onto fibers)
Regarding claim 9, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 8
Sosin discloses the base material comprises at least one of nylon, polyethylene, ethylene-vinyl acetate, and poly ethylene-vinyl acetate (Par. 33 polyethylene) 
Regarding claim 10, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 9
Sosin discloses the thermochromic additive comprises at least one of spirolactones, fluorans, spiropyrans, fulgides, bisphenol A, parabens, 1,2,3-triazole derivates, and 4-hydroxycoumarin (Par. 26, multitude of organic thermochromic substances are known in the art including but not limited to diaryl phthalides, polyaryl carbinols, leuco auramines, lactum leuco compounds, indolines, spiropyrans and fluoranes)
Regarding claim 12, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sosin does not disclose the resilient compressible layer comprises viscoelastic foam  
Nusbaum discloses the resilient compressible layer comprises viscoelastic foam (Par. 87, visco-elastic foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with viscoelastic foam in a golf mat, as taught by Nusbaum to provide Sosin with the advantage of using a preferred material for the foam and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 13, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sosin, does not disclose the resilient compressible layer comprises polyurethane foam.
Nusbaum discloses the resilient compressible layer comprises memory foam (Par. 87, impact area made of memory foam which is a type of polyurethane foam). Also see Specification [0025]: Examples include LRPu (low-resilience polyurethane) foam and viscoelastic foams such as “Confor foam” or “memory foam.” viscoelastic foams such as Confor foam and memory foam include polyurethane and other materials that increase viscosity and density. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with the memory foam impact zone of Nusbaum to provide Sosin with the ability to create a contour change to visually indicate the contact point of a cub strike for visual feedback.
Regarding claim 14, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1
However, Sosin does not disclose the resilient compressible layer has a thickness from 2 to 4 cm. 
While Nusbaum does not explicitly disclose the resilient compressible layer has a thickness from 2 to 4 cm, Nusbaum discloses a compressible viscoelastic layer and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Nusbaum as seen above, discloses a compressible layer to provide a virtual divot to provide feedback in the golf mat and therefore would have been obvious to one of ordinary skill to optimize the thickness of the compressible layer by routine experimentation.
Regarding claim 15, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 3
Sosin discloses the first color is green and the second color is brown (Par. 25, color change starts at green and reaches brown)

Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosin (U.S. 20020091011) in view of Hammon (U.S. 5026580) in further view of Nusbaum (U.S. 20070298895) in further view of Diouhy (U.S. 5004243)
Regarding claim 16, Sosin discloses an apparatus comprising: a golf practice mat comprising: 
a stance mat (Fig. 3, stance mat 18) configured to support a golfer; 
an artificial turf (Par. 15, golf mat 18 comprising plurality of fibers 12 to create artificial turf)
the artificial turf comprising synthetic blades of grass comprising a trans-chromic material that temporarily changes from a first color to a second color in response to contact with a golf club during a golf swing (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color, Par 13, 25, color change is reversible), 
whereby a virtual divot (Abstract fibers and chromogens experience stress from being struck by golf club and provide visual feedback of location and direction of impact i.e. divot exhibits changed coloration and shape) that exhibits changed coloration and shape suitable for analysis of the golf swing exists
While Sosin does not explicitly disclose the synthetic blades of grass returning to the first color in from 5 to 20 seconds following changing to the second color in response to the golf swing; 
exhibits changed coloration and shape suitable for analysis of the golf swing exists for from 5 to 20 seconds following the golf swing, Sosin discloses coloration change to last most preferably for 3-10 seconds and therefore, the claimed 5-20 seconds would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Sosin as seen above, discloses color changing fibers and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
However, Sosin does not disclose an artificial turf located in an opening in the stance mat, 
a cut resistant interface layer to which the synthetic blades of grass are attached
 and -5- a resilient compressible layer, attached to the cut-resistant interface layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing; 
Hammon discloses a cut resistant interface layer to which the synthetic blades of grass are attached (Col. 2 turf layer i.e. synthetic blades of grass attached to polypropylene backing) and -5- a resilient compressible layer, attached to the cut-resistant interface layer (Col. 4 Lns. 40-50, foam cushion 24B bonded under polypropylene layer) It is noted that polypropylene is listed as a known cut-resistance material as disclosed by applicant’s specification Par. 22 and therefore, one of ordinary skill would readily recognize the polypropylene material of Hammon would have similar cut-resistance properties as claimed. 
However, Hammon does not disclose an artificial turf located in an opening in the stance mat and a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing;
Nusbaum discloses and a resilient compressible layer (Par. 87, viscoelastic memory foam forms divot for providing visual feedback upon impact) that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing
While Nusbaum does not explicitly disclose the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing, Nusbaum discloses a training program in which a user must complete ten swings in 90 seconds (Par. 118) and when taken with the information provided in Par. 87, which discloses the strike zone is visco-elastic foam which provides a divot for visual feedback, one of ordinary skill would readily recognize in order to hit 10 swings within 9 seconds, the foam material must recover within 9 seconds and therefore, the claimed time of 5 to 20 seconds would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Nusbaum as seen above, discloses a compressible foam layer in the golf mat to provide a divot for visual feedback and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
However, Nusbaum does not disclose an artificial turf located in an opening in the stance mat. 
Diouhy discloses an artificial turf located in an opening in the stance mat (Fig. 2, opening 18 in stance mat) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with cut-resistant interface layer in a golf mat, as taught by Hammon to provide Sosin with the advantage of a compression mat that is durable and can withstand multiple impacts. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with compression layer in a golf mat, as taught by Nusbaum to provide Sosin with the advantage of a compression mat to aid in providing further visual feedback to a user after a swing. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with the opening of Diouhy to provide a dedicated area for a strike mat to be placed separate from the stance mat for easy replacement.  
Regarding claim 17, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
However, Sosin, does not disclose the resilient compressible layer comprises memory foam
Nusbaum discloses the resilient compressible layer comprises memory foam (Par. 87, impact area made of memory foam which is a type of polyurethane foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with the memory foam impact zone of Nusbaum to provide Sosin with the ability to create a contour change to visually indicate the contact point of a cub strike for visual feedback
Regarding claim 18, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 16. 
Sosin discloses the thermochromic material exhibits a base thermochromic coloration at 20 to 25 degrees Celsius (Par. 24, thermochromic change occurs between 0 and 200 C) and exhibits an activated thermochromic coloration, different than the base thermochromic coloration, above 25 degrees Celsius (Par. 24, thermochromic color change most preferably between 35-200 C)
Regarding claim 19, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 18
However, Sosin does not disclose the resilient compressible layer comprises viscoelastic foam or polyurethane foam.
Nusbaum diclsoses the resilient compressible layer comprises viscoelastic foam or polyurethane foam. (Par. 87, viscoelastic foam)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with polyurethane foam in a golf mat, as taught by Nusbaum to provide Sosin with the advantage of using a preferred material for the foam and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07
Regarding claim 20, Sosin discloses An apparatus comprising: an artificial turf comprising: synthetic blades of grass comprising a thermochromic material (Abstract, artificial turf made from fibers including chromogens that change color in response to golf swing, Par. 5, fibers include chromogen that changes from first color to second color, Par 13, 25, color change is reversible) that exhibits a base thermochromic coloration at 20 to 25 degrees Celsius (Par. 24, thermochromic change occurs between 0 and 200 C, Par 13, 25, color change is reversible)
and exhibits an activated thermochromic coloration, different than the base thermochromic coloration, above 25 degrees Celsius (Par. 24, thermochromic color change most preferably between 35-200 C);
However, Sosin does not disclose a cut resistant interface layer to which the synthetic blades of grass are attached and -6- a resilient compressible layer, attached to the cut resistant interface layer comprising at least one of viscoelastic foam and polyurethane foam that compresses from a first shape into a second, virtual divot shape in response to force applied by a golf club during a golf swing, the resilient compressible layer having a recovery time of from 5 to 20 seconds.
Hammon discloses a cut resistant interface layer to which the synthetic blades of grass are attached (Col. 2 turf layer i.e. synthetic blades of grass attached to polypropylene backing) and -5- a resilient compressible layer, attached to the cut-resistant interface layer comprising of foam (Col. 4 Lns. 40-50, foam cushion 24B bonded under polypropylene layer). It is noted that polypropylene is listed as a known cut-resistance material as disclosed by applicant’s specification Par. 22 and therefore, one of ordinary skill would readily recognize the polypropylene material of Hammon would have similar cut-resistance properties as claimed. 
However, Hammon does not disclose a resilient compressible layer that compresses from a first shape into a second, virtual divot shape in response to force applied by the golf club during the golf swing, the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing;
Nusbaum discloses and -6-a resilient compressible layer comprising at least one of viscoelastic foam and polyurethane foam that compresses from a first shape into a second, virtual divot shape in response to force applied by a golf club during a golf swing. (Col. 7 Ln. 40-45, polyurethane foam used for foam under turf, surface will deform and recover from deformation in manner similar to natural turf), 
While Nusbaum does not explicitly disclose the resilient compressible layer returning to the first shape in from 5 to 20 seconds following being compressed into the second shape in response to the golf swing, Nusbaum discloses a training program in which a user must complete ten swings in 90 seconds (Par. 118) and when taken with the information provided in Par. 87, which discloses the strike zone is visco-elastic foam which provides a divot for visual feedback, one of ordinary skill would readily recognize in order to hit 10 swings within 9 seconds, the foam material must recover within 9 seconds and therefore, the claimed time of 5 to 20 seconds would be a matter of optimum range and the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It is noted that Nusbaum as seen above, discloses a compressible viscoelastic foam layer in the golf mat to form a divot for visual feedback and therefore would have been obvious to one of ordinary skill to optimize the recovery time of the divot area by routine experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the golf mat of Sosin with compression layer in a golf mat, as taught by Nusbaum to provide Sosin with the advantage of a compression mat to aid in providing further visual feedback to a user after a swing. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosin (U.S. 20020091011), Hammon (U.S. 5026580) and Nusbaum (U.S. 20070298895) in view of Baumberg (WO 2011023946)
Regarding claim 11, Sosin discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Sosin, as modified, does not disclose the trans-chromic material comprises polymeric imitation opals.
Baumberg discloses the trans-chromic material comprises polymeric imitation opals (Pg. 19, Ln. 26-28, thermochromic polymer opals)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the trans-chromic material of Sosin with the thermochromic polymer opals, as taught by Sear to provide Sosin with the advantage of a desired level of compression by using a desired material and It is noted that “mere selection of known materials to make an apparatus of a type made of said material prior to the invention, the selection of said material being on basis of suitability for intended use, is obvious.” See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP 2144.07

Response to Arguments
Appellant's arguments filed 5/21/2022 have been fully considered but they are not persuasive. 
Regarding the appellant’s argument directed towards the compressible nature of Reynolds, it is argued by the examiner this is a moot point as Reynolds is no longer used to disclose the compressible material and new reference Nusbaum is seen above. 
Regarding the arguments directed towards the cut-resistant interface layer, it is argued this is a new limitation and has been addressed above. 
Regarding the appellant arguments towards Sosin, it is argued by the examiner that as Sosin discloses an activated coloration range of 0-200C, preferably 25-200C and most preferably 35-200C, one of ordinary skill would readily recognize the claimed base coloration temperature necessarily falls between 20 and 25C as anything below 25-35C would not cause a coloration change and therefore would be the base coloration temperature, and therefore  Sosin inherently can have a base thermochromic coloration at 20 to 25 C, so as to then have the activated coloration range between 25-200C as disclosed, as the activated coloration range would necessarily be outside that of the base coloration temperature. 
Regarding the layer thickness as optimum range, it is argued by the examiner the range of 2-4cm is optimum range as Nusbaum discloses a viscoelastic memory foam material to create a divot for visual observation by a user, therefore the material is serving the same function as the claimed invention and therefore, one of ordinary skill would readily recognize the thickness of the layer would be a results effective variable affecting the recovery time of the material. 
Regarding the argument that element 18 cannot be both a stance mat and artificial turf, it is argued by the examiner that as a user can stand on the mat of Sosin which is artificial turf, Sosin therefore discloses a stance mat and artificial turf as claimed. Further, Reynolds is no longer used and therefore, any arguments against Reynolds are now moot. 
Therefore, the rejection is seen above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711